Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 1 of 97




       COMPOSITE EXHIBIT A
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 2 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 3 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 4 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 5 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 6 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 7 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 8 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 9 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 10 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 11 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 12 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 13 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 14 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 15 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 16 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 17 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 18 of 97
      Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 19 of 97
Filing# 130549119 E-Filed 07/13/2021 01:35:55 PM




         FORM 1.997.            CIVIL COVER SHEET


         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of p leadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes. (See instructions for completion.)


                   I.      CASE STYLE


                                IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                    IN AND FOR BROWARD            COUNTY, FLORIDA

         Yaleisv Roman-Ramirez
         Plaintiff                                                                 Case #
                                                                                   Judge
         vs.

       ABC Best Cleaning Inc., Panagiotis Xvdis
         Defendant




                   II.     AMOUNT OF CLAIM
        Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
        the claim is requested for data collection and clerical processing purposes only. The amount of the claim
        shall not be used for any other purpose.

               S8,000 or less
               $8,001 - $30,000
               $30,001- $50,000
               $50,001- $75,000
               $75,001 - $100,000
         ® over $100,000.00


                 III.   TYPE OF CASE            (If the case fits more than one type of case, select the most
         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
         category), place an x on both the main category and subcategory lines.




                                                            -1-
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 20 of 97




  CIRCUIT CIVIL

    Condominium
    Contracts and indebtedness
    Eminent domain
    Auto negligence
    Negligence—other
              Business governance
              Business torts
              Environmental/Toxic tort
              Third party indemnification
              Construction defect
              Mass tort
              Negligent security
              Nursing home negligence
               Premises liability—commercial
               Premises liability—-residential
     Products liability
     Real Property/Mortgage foreclosure
           Commercial foreclosure
              Homestead residential foreclosure
              Non-homestead residential foreclosure
              Other real property actions


   Professional malpractice
               Malpractice—business
               Malpractice—medical
               Malpractice—other professional
   KI Other
               Antitrust/Trade regulation
               Business transactions
               Constitutional challenge—statute or ordinance
               Constitutional challenge-—proposed amendment
               Corporate trusts
          13 Discrimination—employment or other
               Insurance claims
               Intellectual property
               Libel/Slander
               Shareholder derivative action
               Securities litigation
               Trade secrets
               Trust litigation


   COUNTY CIVIL

      Small Claims up to $8,000
      Civil
      Real property/Mortgage foreclosure

                                                      -2-
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 21 of 97



     Replevins
     Evictions
                Residential Evictions
                Non-residential Evictions
     Other civil (non-monetary)


                                        COMPLEX BUSINESS COURT


 This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
 Administrative Order. Yes      No 13


          IV.       REMEDIES SOUGHT (check all that apply):
          (3 Monetary;
          3 Nonmonetary declaratory or injunctive relief;
          S Punitive


          V.        NUMBER OF CAUSES OF ACTION: [                ]
          (Specify)

               5


          VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
                      yes
                    13 no


          VII.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    SI no
                      yes If “yes,” list all related cases by name, case number, and court.


          VIII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
                      yes
                    13 no


  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
  my knowledge and belief, and that I have read and will comply with the requirements of
  Florida Rule of Judicial Administration 2.425.


   Signature: s/ Anthony Vincent Falzon                   Fla. Bar # 69167
                    Attorney or party                                     (Bar # if attorney)

 Anthony Vincent Falzon                                   07/13/2021
  (type or print name)                             Date




                                                  -3-
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 22 of 97




                                               IN THE CIRCUIT COURT FOR THE
                                                SEVENTEENTH JUDICIAL CIRCUIT IN
                                               AND FOR BROWARD COUNTY,
                                                FLORIDA


                                                CIVIL DIVISION


                                                CASE NO.: CACE 21-014176


  YALEISY ROMAN RAMIREZ,

          Plaintiff

  vs.




  ABC INTERNATIONAL CLEANING SERVICES, INC.,
  A Florida for Profit Corporation; and PANAGIOTI
  A/K/A PETER XYDIS, an Individual,

          Defendants.
                                               /


                      PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS

          Plaintiff by and through the undersigned counsel, serves her First request for Admission to

   each Defendant, and request the Defendant to admit or deny the truth of the following, pursuant to


   the Florida Rules of Civil Procedure.


          The terms “Defendant”, “Defendants”, and “you”, herein shall include Defendants ABC


  INTERNATIONAL CLEANING SERVICES, INC., and PETER XYDIS, both individually and


   collectively, and the term “Plaintiff’ herein shall include YALEISY ROMAN RAMIREZ. The term


    Corporate Defendant” includes PETER XYDIS. The term “Complaint” as used herein refers to

   Plaintiffs Complaint.


          1.      Admit that Plaintiff worked the hours per week alleged in the complaint with you
                  during her employment period with you as stated in the Complaint.



                                                   1
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 23 of 97




        2.     Admit that you paid Plaintiff the hourly rates alleged in the Complaint since Plaintiff
               began employment with you until her termination from employment as stated in the
               Complaint.


        3.     Admit that you never paid overtime wages during Plaintiff s entire employment
               period with you for the time period as stated in the Complaint. If denied, please
               explain.


        4.     Admit that you do not pay overtime wages to some, if not all, of your employees and
               that such has been a business practice ofyours since at least 2018. If denied, please
               explain.


        5.     Admit that you intentionally never paid Plaintiff overtime wages during Plaintiffs
               entire employment period with you as stated in the Complaint. If denied, please
               explain.


        6.     Admit that you documented the Plaintiff to have worked far fewer hours than in
               reality the Plainti ff worked for you.


         7.    Admit that you maintain no written record of the time your employees work for you,
               per shift, i. e., time sheets or punch cards that reflect the hours that Plaintiff worked
               for the Defendants.

         8.    Admit that the Fair Labor Standards Act applies in this matter.


         9.    Admit that the Fair Labor Standards Act applies to the Plaintiffs work while she
               worked for you.


         10.   Admit that the Corporate Defendant grossed 5500,000.00 or more in gross
               sales/gross revenue in 2018, 201 9 and 2020. If denied, specify which year(s).

         11.   Admit that each Defendant for whom the Plaintiffworked during the relevant period
               was involved in interstate commerce, which involved stales or countries outside of
               the State of Florida in 201 8, 20 19 and 2020. If denied for any year(s) specify which
               year(s).


         12.    Admit that at least two (2) of Defendants’ employees on aregular and recurrent basis,
                during 20 18, 2019, and 2020 handled or otherwise worked with materials, goods, or
                products that were manufactured outside the State ofFlori da. If denied for any year(s)
                specify which year(s).


         13.    Admit that Defendant PETER XYDIS is a Corporate Officer and/or owner and/or
                manager of the Defendant Corporation who ran the day-to-day operations of the


                                                   2
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 24 of 97




                 Corporate Defendant for the relevant time period and was responsible for paying
                 Plaintiff her wages for the relevant time period and controlled Plaintiff s work and
                 schedule.


          14.    Admit that Plaintiff was an employee under the FLSA during the time period alleged
                 in the Complaint.


          15.    Admit that Plaintiff was a non-exempt employee during the time period alleged in
                 the operative Complaint.


          16.    Admit that Defendants did not consult with the Department of Labor to verify that
                 Defendants pay practices are in accordance with the FLSA.

          Wherefore, Plaintiffserves her First Request for Admissions on Defendants pursuant to the

   Florida Rules of civil Procedure.




                                                Respectfully Submitted:


                                                ANTHONY V. FALZON P.A.
                                                Attorneys for Plaintiff
                                                12000 Biscayne Boulevard, Suite 100
                                                Miami, Florida 33181
                                                Tel. (786) 703 4181
                                                Fax (786) 703 2961
                                                Email: tony@anthonyfalzon-law.com

                                                By:       st Anthony V. Falzon
                                                          ANTHONY V. FALZON
                                                          Florida Bar No. 69167




                                                      3
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 25 of 97




                          CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that a true and correct copy of the foregoing was


  served with the Complaint.




                                     /s/Anthonv V. Falzon
                                     ANTHONY V. FALZON, ESQ.




                                        4
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 26 of 97



    IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT IN
                 AND FOR BROWARD COUNTY, FLORIDA


                                             CIVIL DIVISION

                                     CASE NO.: CAGE 21-014176

   YALEISY ROMAN RAMIREZ,


                   Plaintiff,

   vs.



   ABC INTERNATIONAL CLEANING SERVICES INC.,
   a Florida for Profit Corporation; and
   PANAGIOTI A/K/A PETER XYD1S, an individual,


                   Defendants,
                                                                                   I

                    PLAINTIFF YALEISY ROMAN-RAMIREZ’S FIRST SET OF
                           INTERROGATORIES TO DEFENDANTS


          Pursuant      to   Fla.   R.   Civ.    P.   1.340,    Plaintiff Yaleisy Roman-Ramirez

  (hereinafter       “Ms.       Roman-Ramirez”             or   “Plaintiff’)       requests      that   ABC
  INTERNATIONAL                 CLEANING           SERVICES         INC.,      a       Florida    for   profit

  corporation (hereinafter “ABC International” or “Corporate Defendant”) answer

  the following interrogatories fully, separately, and under oath in accordance with

  the Definitions and Instructions set forth below within the time specified in the

  applicable rules.




  Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
  To Defendant ABC International

                                                       1
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 27 of 97




                                                    Respectfully Submitted,


                                                    /$/ Anthony V. Falzon
                                                    Anthony V. Falzon: FBN 69167
                                                    Anthony V. Falzon P.A.
                                                    Attorneys for plaintiff
                                                    12000 Biscayne Boulevard, Suite 100
                                                    Miami, FL 33181
                                                    Tel:         (786) 703-4181
                                                    Fax:         (786)703-2961
                                                    Email:       tonv@anthonyfalzon-law.com




                                   CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that a true copy of the foregoing was served with the


   Complaint.




                                                    /s/ Anthony V. Falzon
                                                    Anthony V. Falzon: FBM69167




   Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
   To Defendant ABC International
                                                        2
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 28 of 97



                                              DEFINITIONS


   For purposes of these Interrogatories, the terms used herein shall have the
   following meanings:


        A.    “Document” and “documents” shall be used in their broadest sense
   and shall mean and include all written, printed, typed, recorded, electronic,
   computer or graphic matter of every kind and description, both originals and
   copies, and all attachments and appendices thereto, that are in the possession,
   custody, or control of the attorney for Defendants. Without limiting the term
   “control,” a document is deemed to be within your control if you have ownership,
   possession or custody of the document, or the right to secure the document or copy
   thereof from any person or public or private entity having physical control thereof.



          B.    As used herein the term “Defendant” or “Defendants” is inclusive and
   shall include ABC INTERNATIONAL, and its respective current and former
   officers, directors, partners, employees, servants, agents, attorneys and
   shareholders, if any, of the referenced person(s) or entity and should be deemed to
   reflect gender and number as the text of the Interrogatory may require.



            C.      “Plaintiff’ shall mean the plaintiff named in this lawsuit.



           D.    “You” and “your” shall mean the party to whom these Interrogatories
    are directed, as well as all other persons acting or purporting to act in its behalf,
    including any current or former employee, agent, attorney or other representative.



           E.     As used herein, the words “and” and “or” shall be construed either
    conjunctively or disjunctively as required by the context so that these
    Interrogatories are construed "in the broadest possible sense in keeping with the
    copy of the Florida Rules of Civil Procedure.




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                         3
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 29 of 97



         F.    “Person” shall             mean     any individual, partnership, association,
   corporation, joint venture,            firm,    proprietorship, agency, board, authority,
   commission or other legal or business entity.




          G.        To “identify” an individual means to state that individual’s:



                    1.     Name;


                    2.     current or last known telephone numbers at business and home;
                          and


                    3.     current or last know business or home addresses.


          H.        To “identify” a person (as defined herein) other than an individual
                means to state:


                    1.     its full name;


                    2.     the nature of its organization;


                    3.     the address and telephone number of its principle offices, and if
                          applicable, the state in which it is incorporated; and

                    4.     its principle line of business or activity.


           I.       To ’’identify” an act, event, occurrence or communication means:



                    1.     to state its date (See Instructions for these Interrogatories);

                    2.     to identify the persons that were parties to and witnesses of the
                           act, event, occurrence or communication;


                    3.     to describe where and how it took place; and




   Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
   To Defendant ABC International
                                                        4
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 30 of 97



                    4.      to identify any document that constitutes or refers to such act,
                            event, occurrence or communication.




            J.      To “identify” a file means:


                    1.      to state the title contained thereon; and


                    2.      to identify the person for whom the file is maintained.


            K.      To “identify” a statement means:


                    1.      to identify who made it;


                    2.      to identify who took or recorded it;


                    3.      to identify all persons, if any, present during the making
                            thereof;


                    4.      to state when, where and how it was taken or recorded; and


                    5.      to identify who has current or last known possession, custody or
                            control thereof.


            L.      To “identify” a document means:


                    1.      To identify all files in which it and all copies are found;


                    2.      to identify the author;


                    3.      to identify its addresses, if any;


                    4.      to identify those who received a copy thereof;
                    5.      to identify its current custodian or the person that had last
                            known possession, custody or control thereof;


                    7.      to state the date of its preparation; and




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                         5
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 31 of 97



                    8.       to state the general subject matter giving a reasonably detailed
                             description thereof.


            M.      To “identify” any other tangible things means:


                    1.       to identify what it is, giving a reasonably detailed description
                             thereof;


                    2.       to state when, where and how it was made, if applicable;


                    3.       to identify who made it, if applicable; and


                    4.       to identify its current custodian or the person that had last
                            known possession, custody or control thereof.


            N.      “Communication” shall mean and include every manner or means of
    disclosure, transfer, or exchange, and every disclosure, transfer or exchange of
    information, whether orally or by document or whether face-to-face, by telephone,
    mail, personal delivery, electronic or computer transmission, or otherwise.


            O.      “Statement” means and includes any written or graphic statement
    signed or otherwise adopted or approved by the user making it, any stenographic,
    mechanical, electrical or other recording or transcription thereof which is a
    substantially verbatim recital or an oral statement by the person making it and
    contemporaneously recorded.


            P.      “Describe in detail” means to give a complete and full description
    concerning the matter about which inquiry is made, including the full name,
    address and telephone number of persons involved, if appropriate, along with
    dates, times, places, amounts and other particulars which make the answer to the
    Interrogatory fair and meaningful.




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC Internationa]
                                                         6
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 32 of 97



                                            INSTRUCTIONS


           A.    For purposes of interpreting or construing the scope of any
    Interrogatory made herein the terms used shall be given their most expansive and
    inclusive interpretations unless otherwise specifically limited in the Interrogatory
    itself. This includes, without limitation, the following:


                   (D       Construing      “and” as         well   as   “or”   in the   disjunctive   or
                            conjunctive as necessary to make the Request more inclusive;
                            and


                   (2)      Construing the singular form of the word to include the plural
                            and the plural form of the word to include the singular.


             B.    When answering any Interrogatory and/or describing or identifying
    any matter, provide any dates and times of any occurrence, event or
    communication, or any dates and times that are related to the information as
    requested. If an exact date is not known, provide any other information that is
    known to identify the date or approximate date, including references to any other
    event, occurrence or communication and the chronology, dates or approximate
    dates of such event, occurrence or communication.


             C.    You shall answer the Interrogatories separately and fully under oath.


           D.    These Interrogatories shall be signed by the person to whom they are
    directed, or if a party is other than an individual, then the answers of said party
    shall be signed under oath by an officer or agent of the same with the authority to
    do so.


          E.     You and your attorney are under a duty to supplement your answers to
    these Interrogatories by amending your answers if you or your attorney obtains
    information upon the basis of which:


                    (1)     you or your attorney knows that the answer though incorrect or
                            incomplete when made; or


                    (2)     you or your attorney knows that the answer though correct and
                            complete when made is no longer true and complete and the



    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                         7
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 33 of 97



                           circumstances are such that failure to amend the answer is in
                           substance misleading.




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                         8
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 34 of 97



                                         INTERROGATORIES


          INTERROGATORY NO. 1: Identify the person or persons answering
    these Interrogatories or who contributed information used in answering these
    Interrogatories. If more than one person provided the answers or contributed such
    information, identify the specific Interrogatories answered by each person and the
    information provided.


           ANSWER:




          INTERROGATRY NO. 2: If you have ever talked to the Plaintiff or
    Plaintiffs co-workers, former co-workers, agents, servants, employees, friends,
    partners, or anyone who has or who may have knowledge of Plaintiff regarding
    Plaintiffs claims in this lawsuit or have any knowledge, either directly or
    indirectly, of any statement or admission of any kind made by Plaintiff or anyone
    acting on Plaintiff s behalf regarding Plaintiff s claims or any other fact that might
    be relevant to this lawsuit, describe in detail such statement and/or admission and
    identify who made the statement or admission, to whom it was made, and the date
    it was made.


           ANSWER:




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                         9
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 35 of 97



         INTERROGATORY NO, 3: Describe in detail all facts, proof or evidence
   which, in whole or in part, form the basis of any defense or affirmative defenses
   pled in this lawsuit.


                   ANSWER:




                 INTERROGATORY NO. 4:                   Identify each individual who
    participated in any manner in the decision to terminate Plaintiffs employment
    and/or who provided information relating to the decision to terminate Plaintiffs
    employment and describe in detail the role of that person in the decision to
    terminate Plaintiff s decision and/or the information provided by each individual.

                   ANSWER:




                    INTERROGATORY NO. 5:                      Please identify and describe in detail
    Plaintiffs work history with Defendants, including:


           a.       Dates of hire and separation (if applicable);

           b.       Plaintiffs compensation during his employment, including all
                    changes in salary, any overtime paid, any bonuses, commissions or
                    benefits and the reasons for such changes;


            c.      job titles and dates employed in each position and a description of job
                    duties for each position of employment held by Plaintiff;




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                        10
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 36 of 97



           d.      the names of any and all Plaintiff s supervisors and the dates during
                   which each individual served as Plaintiffs supervisor;


           e.      describe Plaintiffs attendance record, performance and productivity
                   in his assigned duties, describe the frequency and procedures for
                   evaluating Plaintiffs job performance; and


           g.      if Plaintiff was ever disciplined during the course of his employment,
                   describe the cause of such discipline and the disciplinary procedures
                   followed and exact dates of those procedures.


           ANSWER:




         INTERROGATORY NO. 6: Identify and describe in detail any internal
    complaint or allegations made to or filed with Defendant by any current or former
    employee of Defendant from during the past five (5) years, alleging that Defendant
    engaged in discriminatory, retaliatory or illegal conduct.

           ANSWER:




    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                        11
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 37 of 97



         INTERROGATORY NO. 7 : Identify and describe, in detail, any external
    complaint or allegation made or filed against Defendant by any current or former
    employee of Defendant alleging that Defendant engaged in discriminatory,
    retaliatory or illegal conduct during the past five (5) years. This Interrogatory
    includes, but is not limited to, all complaints filed with the Broward County
    Human Rights Section, the Florida Commission on Human Relations and the U.S.
    Equal Employment Opportunity Commission as well as any lawsuits filed against
    Defendant ABC CLEANING in any court alleging unpaid wages, minimum wage
    and overtime violations, discriminatory or retaliatory conduct against Defendant or
    violations of any Whistleblower Act.


           ANSWER:




           INTERROGATORY NO. 8: Please state the name, address, date of birth,
    social security numbers, and telephone numbers of all of Defendants’ employees
    and/or independent contractors and/or laborers, that had/have the same and/or
    similar job title and/or duties as the Plaintiff, from the years 2018, 2019 and 2020.

           ANSWER:




    Plaintiff, Ms. Roman-Ramirez’s First Set oflnterrogatories
    To Defendant ABC International
                                                       12
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 38 of 97



           INTERROGATORY NO. 9: List the names and addresses of all persons
   who are believed or known by you, your agents, or your attorneys to have any
   knowledge concerning any of the issues in this lawsuit; and specify the subject
   matter about which the witness has knowledge.


           ANSWER:




        INTERROGATORY NO. 10: Please state the name, address, and phone
   number of the Defendants’ accountant(s) for the time period stated in the
   Complaint as well as the name of the individual or individuals in charge of the
   Defendants’ payroll during the time period of Plaintiff’s employment with
   Defendants as stated in the Complaint.



           ANSWER:




                INTERROGATORY NO. 11: State whether there are or were in
    existence any policies of insurance applying to the incident sued upon in the
    complaint at the time of the incident sued upon, and if so, please state the
    following;



            a.      The name and address of the insurer on each such policy.




            b.      The name and address of each named insured on each such policy.



    Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
    To Defendant ABC International
                                                        13
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 39 of 97




           c.      The relationship, if any, between each named insured on each such
                   policy and any named Defendant in this cause.




           d.      The policy number of each such policy.




           e.      The name and address of any person, firm or corporation who is or
                   may be an “additional insured” under such policy by reason of the
                   incident described in the complaint, and the relationship if any
                   between such “additional insured” and any named Defendants in this
                   cause.




           f.      The limits of liability in such policy as might be applied to any one
                   Plaintiff by reason of any one incident and the total limits of liability
                   to all persons by reason of any one incident.



           g-      Whether or not any insurer has notified any insured that said insurer
                   or any other person, firm or corporation must pay a pail of or all of
                   any judgment before the insurer must make any payment; if so, what
                   payment must be made and by whom before the insurer must make
                   payment.




   Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
   To Defendant ABC International
                                                       14
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 40 of 97




           h.      Whether or not any insurer has notified any insured that said insurer
                   claims that there is or may be no coverage under the terms of the
                   policy of insurance involved.




           i.      If the answer to subparagraph (h) is in the affirmative, describe the
                   reason given for the claimed lack of coverage or failure thereof as
                   stated by said insurer (identifying same) to said insured, (identifying
                   same), and state the date of such notice. (NOTE : if such policy
                   defense is withdrawn or waived, this subparagraph need not be
                   answered).


           j-      The exact name and address of the resident agent of each insurance
                   company.




           INTERROGATORY NO. 12:Please state the name, last known address,
     social security number, date of birth, and last known telephone number(s) of all
     of Defendant’s employees and/or independent contractors during the time period
     Plaintiff worked for Defendants as stated in the Complaint.




   Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
   To Defendant ABC International
                                                       15
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 41 of 97



          INTERROGATORY NO. 13: Identify each workday (by stating the month,
    date, and year) during Plaintiffs employment with a Defendant, in which that
    Plaintiff did not perform work duties for Defendants for any part of the work day
    (including, but not limited to, for vacations, personal appointments, personal
    errands,   physical     fitness, religious observance,       family activities)
                                                                               identify all
    documents that support, tend to support, refute, or tend to refute your response.




           INTERROGATORY NO. 14: Please describe in detail any and all affirmative
   efforts taken by Defendants (prior to the filing of the instant lawsuit) to comply with the
   provisions of the FLSA. Please include the dates, times, location, and specific content of
   communications, whether oral or written.




         INTERROGATORY NO. 15. Please provide a list of all individuals who
   were issued with a W-2 and/or a 1099 by ABC International for each of 2018, 2019
   and 2020 providing (a) the name of each person (b) the address ( c) the last four
   digits of the person’s social security number (d) the year in which said person
   received a W-2 and/or 1099 from ABC International; (e) the total amount paid to
   that person in W-2 wages and/or 1099 payments in each of 2018, 2019 and 2020
   and (f) the types of goods or services provided by that person to ABC
   International.




   Plaintiff, Ms. Roman-Ramirez’s First Set of Intertogatories
   To Defendant ABC International
                                                       16
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 42 of 97



   I understand that I am swearing or affirming under oath to the truthfulness of
   the answers to these interrogatories and that the punishment for knowingly
    making a false statement includes fines and/or imprisonment.


   Dated:


                                                     Signature of Party
                                                     Printed Name-
                                                     Address:
                                                     City, State, Zip:
                                                     Telephone Number:
                                                     Fax Number:...




   STATE OF FLORIDA
   COUNTY OF


   Sworn to or affirmed and signed before me on
                                                                              by




                                                    NOTARY PUBLIC or DEPUTY CLERK



                                                    [Print, type, or stamp commissioned name of
                                                    notary or deputy clerk.]
           Personally known
           Produced identification
           Type of identification produced




   Plaintiff, Ms. Roman-Ramirez’s First Set of Interrogatories
   To Defendant ABC International
                                                       17
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 43 of 97




                                           IN       THE   CIRCUIT   COURT     FOR   THE
                                           SEVENTEENTH JUDICIAL CIRCUIT IN
                                           AND        FOR    BROWARD         COUNTY,
                                           FLORIDA


                                           CIVIL DIVISION


                                           CASE NO.: CACE21-014176


   YALEISY ROMAN RAMIREZ,


                Plaintiff,


   vs.



   ABC INTERNATIONAL CLEANING SERVICES INC.,
   a Florida for Profit Corporation; and
   PANAGIOTI A/K/A PETER XYDIS, an individual,


                Defendants,
                                                                    /


   PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT


          Pursuant to Fla. R. Civ. P. 1.350, PlaintiffYaleisy Roman-Ramirez (hereinafter


    Ms.    Roman-Ramirez'       or   “Plaintiff’)     requests   that   Defendant   ABC


   INTERNATIONAL CLEANING SERVICES INC. (hereinafter “ABC International


   or “Corporate Defendant”) and Panagioti a/k/a Peter Xydis produce all documents,


   electronically stored information, and things responsive to the following Requests,


   in accordance with the Definitions and Instructions set forth below, at the offices of


   Anthony V. Falzon P.A., 12000 Biscayne Boulevard, Suite 100, Miami, FL 33181


                                                1
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 44 of 97




   within the time specified in the applicable rules.


                                      DEFINITIONS


         In these requests for production , the following definitions shall apply. Where


   a term or phrase is not specifically defined herein, it should be given its ordinary and


   typical meaning as used in the context of the Request for Production.


          1.    The terms “Defendants)”, “You” and “Yours” mean, without limitation,


   Defendant PANAGIOTI A/K/A PETER XYDIS and/or ABC INTERNATIONAL


   CLEANING SERVICES INC. and shall include each and every name by which ABC


   INTERNATIONAL          is   known or has been known          and shall include ABC


   INTERNATIONAL’S employees, agents, attorneys, representatives, and all other


   persons or entities acting or purporting to act on its/their behalf.


         2.     The terms “Ms. Roman-Ramirez” and “Ms. Roman-Ramirez’s” means


   Plaintiff Yaleisy Roman-Ramirez and includes each and every name by which she is


   known or has been known and shall include her employees, agents, representatives,


   and all other persons or entities acting or purporting to act on her behalf.


         3.     The term “Lawsuit” means the civil lawsuit styled Yaleisy Roman-


   Ramirez v. ABC International Cleaning Services Inc. et al., which is currently


   pending in the Circuit Court for the Seventeenth Judicial Circuit in and for Broward


   County, Florida.



                                              2
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 45 of 97




          4.      The term “Complaint” means the Complaint filed by Plaintiff on


   July 13, 2021 in the Circuit Court for the Seventeenth Judicial Circuit in and for


   Broward County, Florida styled Yaleisy Roman-Ramirez v. ABC International


    Cleaning Services Inc. et al.


          5.      The terms “Communication” and “Communications” mean any oral or


   written utterance, notation or statement of any nature whatsoever, by and to

   whomsoever made, including, but not limited to, correspondence, conversations,


   dialogues, discussions, e-mails, interviews, meetings, consultations, agreements, and

    any other understandings between or among two or more people.


          6.      The terms “Document”, “Documents” and “Documentation” means


    every writing, recording, images of every type and description in the possession,


    custody or control of you or your agents, attorneys or representatives, including but


   not limited to, the original and all non-identical copies of any written, typed, printed,

   photocopied, photographic, machine-readable, magnetically or optically recorded


    matter of any kind, including but not limited to, letters, emails, envelopes, forms, web


    pages, websites,    analysis, announcements, bills, films,         photographs, proofs,


   prospectuses, reports, receipts, schedules, statements, surveys, statistics, books,

    checks of any kind, charts, drawings, affidavits, correspondence, publications,


    telegraphs,    telecopies,      facsimilies,       paper   communications,   electronic


                                                   3
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 46 of 97




    communications, signed statements, tabulations, charts, graphs, memoranda, licenses.


    manuals, maps, minutes, plans, permits, appointment books, records, financial

    statements, proposals, memoranda or other transcriptions by mechanical device, or


    by longhand or shorthand recording, tape recorded materials, materials recorded by


    any electronic means, native files, metadata, computer generated information,

    computer software, computer files, electronically stored information, computer disks,


    computer tapes, interoffice communications, all summaries of oral communications,

    telephonic or otherwise, microfiche, microfilm, lists, bulletins, calendars, circulars,


    desk pads, opinions, ledgers, minutes, agreements, journals, diaries, contracts,

    invoices, balance sheets, telephone messages or other messages, magazines,


    pamphlets, articles, notices, newspapers, studies, summaries, worksheets, telexes,

    cables, and all other graphic materials, writings and instruments, however produced

    or reproduced.   The term “Document” includes both the “Document” itself and

    anything appended thereto.      The term “Document” and “Documents” shall be


    construed in the broadest sense possible to include all recorded information within


    the scope of Fla. R. Civ. P. 1.350, regardless of the medium of recording.         The

    foregoing examples are not meant to be exhaustive.


          7.     The term “Person” means any individual, natural person, partnership,


    firm, bank, association, organization, corporation, business trust, governmental or


                                               4
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 47 of 97




    public entity, or its employees, agents, representatives, and all other persons or


    entities acting or purporting to act on its behalf.


          8.     The term “relates to” or “relating to” means referring to, concerning,


    responding to, containing, regarding, discussing, documenting, describing, reflecting,


    analyzing,   constituting,   disclosing,   employing,   defining,   stating,   explaining,


    summarizing, or in any way pertaining to.


          9.     The terms (a) “and” as well as “or”; (b) “each” and “every”; and ( c)


    “any” and “all” shall be construed interchangeably so as to bring within the scope of


    these requests any Document or thing that might otherwise be construed to be outside


    the scope of these requests.


           10.   The use of the singular form of any word includes the plural, the use of


    the plural includes the singular; and masculine, feminine and neutral shall include


    each of the other genders so as to bring within the scope of these requests any


    Document or thing that might otherwise be construed to be outside the scope of these


    requests.




                                                5
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 48 of 97




                                 INSTRUCTIONS


          1.     These requests for production are intended to cover all Documents and


    things in the possession, custody, or control ofDefendant(s) or any ofits/their agents,


    representatives or attorneys, wherever those Documents or things might be located.


          2.     Each request should be. read so as not to include Documents or things


    subject to an evidentiary privilege or immunity from discovery. To the extent that a


    request calls for the production of Documents or things that you contend are subject

    to privilege or immunity from discovery, the written response to this request should


    so indicate and you are requested to produce the balance of the Documents or things


    not subject to a claim of privilege that fall within the scope of the request. The


    Documents or things you contend are subject to a privilege or immunity from


    discovery should be logged in accordance with any applicable Florida Rules of


    Procedure.


          3.     If you cannot secure or produce all of the Documents and/or things


    responsive to a request, please (1) identify the Document(s) and/or thing(s) that is/are


    responsive to that request but which you cannot secure or produce; (2) specify why

    you are unable to secure or produce the Document(s) and/or thing(s); (3) identify the


    person who has possession, custody or control of the requested Document(s) and/or


    thing(s); and (4) produce all remaining Documents and/or things responsive to the


                                               6
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 49 of 97




    request.


          4.    As to each Document or thing requested which you object to producing,


    please provide the following information:


          a.    The basis for the objection.


          b.    The date of the Document or thing.


          c.    The title of the Document or ting (if any).


          d.    The name of the person(s) authoring the Document or thing.


          e.    The name of the person(s) to whom the Document or thing, and/or


                copies of the Document or thing, were given or transmitted;


          f.    The present location and custodian of the Document or thing, and/or any


                copies thereof; and


          g-    The general nature and subject matter dealt with in the Document with


                reasonable specificity.


          5.    As to any request that is claimed to be overbroad or to seek irrelevant


    Documents please indicate whether any responsive Documents or subcategory of


    responsive Documents are conceded to be discoverable and identify the documents


    or subcategory of documents that will be produced as well as those that are being


    withheld.


          6.    Pursuant to Fla. R. Civ. P. 350, all Documents must be produced as



                                               7
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 50 of 97




    they are kept in the usual course of business or must be organized and labeled to


    correspond to the categories of Documents requested below. For the production of


    electronically stored information (“ESI”), see the attached instructions regarding the


    Format for Production of ESI.


          7.       These Requests are continuing in nature and if, after responding to these


    requests, you learn that your responses are incomplete or incorrect, you are to


    supplement or correct your response.


                             REQUESTS FOR PRODUCTION


          REQUEST NO. 1.              All Documents relating to Plaintiff s employment


    with the Defendant(s), including without limitation, job descriptions, performance


    reviews, written warnings or discipline, and correspondence to or from his


    supervisors.


          REQUEST NO. 2.              All Documents reflecting the terms of Plaintiff s


    employment with the Defcndant(s), including but not limited to salary, bonus


    compensation and other forms of compensation, employee benefits, health and life


    insurance, and pension and retirement benefits.


          REQUEST NO. 3.              All documents reflecting the compensation Plaintiff


    received in connection with her employment with the Defendant(s).




                                                8
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 51 of 97




         REQUEST NO. 4.            All Documents relating to time off (whether paid or


   unpaid) that Plaintiff requested or took while employed by Defendant(s) including


   FMLA leave, ADA leave and medical or sick leave.


         REQUEST NO. 5.            All Documents that constitute or reference


   Communications between You and any other current or former employee of the


   Defendant(s) regarding the claims and allegations in the Complaint.


         REQUEST NO. 6.            All recordings or transcripts that reflect


   conversations with or statements by any employees or representatives of the


   Defendant(s).


         REQUEST NO. 7.            All Documents that constitute or reference any


   statement by, or interview or conversation with, any person (other than Your attorney


   in this Lawsuit) regarding the claims and allegations in the Complaint.


         REQUEST NO. 8.            AU Documents provided to You by any person


   contacted or interviewed by or on behalf of You in connection with this Lawsuit,


   including, without limitation, any written statements.


         REQUEST NO. 9.            All Documents constituting, reflecting or


   referencing the content of any Communication between You and any other person or


   entity (except Your attorneys in this Lawsuit) concerning the allegations in the


   Complaint.


                                             9
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 52 of 97




         REQUEST NO. 10.            All Documents that contain any recorded


   recollection, whether by You or any other person, concerning Plaintiffs acts, or the


   alleged acts or omissions of Plaintiff, regarding the claims and allegations in the


   Complaint and the affirmative defenses raised in the Answer and Affirmative


   Defenses.


         REQUEST NO. 11.            All Documents or notes created by You relating to


   the claims and allegations in the Complaint and the affirmative defenses raised in the


   Answer and Affirmative Defenses.


         REQUEST NO. 12.            All journal, calendar, or dairy entries made by You


   relating to the claims and allegations in the Complaint and the affirmative defenses


   raised in the Answer and Affirmative Defenses.


         REQUEST NO. 13.            All text messages sent or received by You relating to


   Plaintiff, this Lawsuit, or the claims and allegations in the Complaint and the


   Affirmative Defenses raised in the Answer and Affirmative Defenses, other than text

   messages to or from your attorney in this Lawsuit.


         REQUEST NO. 14.            All Documents or Communications sent or received


   by You at any personal email account relating to Plaintiff, this Lawsuit, or the claims


   and allegations in the Complaint and/or the Affirmative Defenses raised in the


   Answer and Affirmative Defenses, other than Communications to or from your


                                             10
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 53 of 97



    attorney in this Lawsuit.


          REQUEST NO. 15.             All postings You have made to any website


    (including but not limited to Facebook, mySpace, Twitter, Instagram, Linkedln,


    Pinterest, Google Plus +, Tumblr, Flikr, Vine, or the like) relating to Plaintiff, this


    Lawsuit, or the claims and allegations in the Complaint.


          REQUEST NO. 16.             All Documents or Communications received,


    obtained or taken from Plaintiff that You may use to support Your Answer and


    Affirmative Defenses in this Lawsuit.


          REQUEST NO. 17.             AU Documents supporting, rebutting or referencing


    the Plaintiff’s claim for damages in this litigation.


          REQUEST NO. 18.             All Documents referencing any damages the


   Plaintiff alleges that she sustained as the result of the conduct alleged in the


    Complaint.


          REQUEST NO. 19.             All of the tangible things within the possession,


    custody or control ofthe Defendant herein upon which the claims and defenses herein


    are based, and specifically but not limited to writings, drawings, charts, photographs,


    movies, slides, film, video tape, phonograph records and other recording devices,


    instruments, equipment, real and personal property, objects, goods and/or vehicles or


    operations which are the subjects ofthe claims and defenses herein, so that same may


                                               11
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 54 of 97




   be inspected, copied, tested, measured, surveyed, and photographed.


         REQUEST NO. 20.            Any and all Verbal and Written Warnings or other


   disciplinary action taken against any and all other employees during the five year (5)


   period through to the date of your response to this request.


         REQUEST NO. 21.            All of Your document retention policies.


         REQUEST NO. 22.            Personnel file of person(s) who replaced Plaintiff.


         REQUEST NO. 23.            All internal communications discussing all


   disciplinary action given to Yaleisy Roman-Ramirez.


         REQUEST NO. 24.            A copy of the Individual Defendant’s federal tax


   returns for the years 2018, 2019 and 2020 including quarterly reports (filed With


   both the IRS and State of Florida).


         REQUEST NO. 25.            A copy of die Corporate Defendant’s federal tax


   returns for the years 2018, 2019 and 2020, including all quarterly reports (filed with


   both the IRS and State of Florida).


         REQUEST NO. 26.            A copy of all documents used by Defendants or


   their accountant to prepare the Defendants’ federal tax returns for the years 2018,


   2019 and 2020, including, but not limited to, quarterly reports for those years (filed


   with both the IRS and State of Florida). This reques t includes, but is not limited to,


   a copy of Defendants’ Form UCT-6, Form 941 Employer’s Quarterly Federal Tax


                                             12
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 55 of 97




   Returns, Form 940, andRT6 Quarterly Reports, for the years 2018, 2019 and 2020.


         REQUEST NO. 27.            All of the Defendants’ bank records, including


   without limitation bank statements, cancelled checks, etc.,from any and all banks the

   Defendants have/had accounts with forthe years 2018, 2019 and 2020.


         REQUEST NO. 28.            A copy of all contracts or any other documents


   that establishes a relationship between Defendants and their customers for the years


   2018, 2019 and 2020.


         REQUEST NO. 29.            A copy of all documents of whatever kind that


   reflect the amount of money paid to (or owed to) Defendants by their customers for


   the years 2018, 2019 and 2020. This request includes any documents with respect to


   money that was received by Defcndant(s) and later paid to the state, local or federal


   government or any subdivision thereof.


         REQUEST NO. 30.            The Defendants’ Employee Handbook in effect at


   the time of Plaintiff’s Employment.


         REQUEST NO. 31.            Copies of all policies allegedly violated by the


   Plaintiff during her employment.


         REQUEST NO. 32.            Copies of all disciplinary action taken against


   other employees for violations of the same policies as the Plaintiff during the five (5)


   year period prior to your response to this Request.


                                              13
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 56 of 97




           REQUEST NO. 33.            A copy of all of Plaintiff s sign in and sign out and


    punch in and punch out records for the period of her employment.


           REQUEST NO. 34.           A copy of all receipts of whatever kind that


    reflect the amount of money paid to (or owed to) Defendants by their customers for


    die years 2018, 2019 and 2020. This request also includes any receipts with respect


    to money that was received by Defcndant(s) and later paid to the state, local or federal


    government or any subdivision thereof.


           REQUEST NO. 35.           All receipts for all payments made to the Plaintiff


    by Defendants during Plaintiff’s entire employment term with Defendants. Including


    all cash payments, pay stubs and paychecks.


           REQUEST NO. 36.           All time Sheets/punch cards/work orders/time


    cards for all weeks worked by Plaintiff for Defendants beginning with Plaintiff s


    commencement of employment with Defendants and ending at the time ofPlaintiffs


    separation with Defendants. Include all documents pertaining to hours worked by


    Plaintiff.


           REQUEST NO. 37.           A list of all employees, workers, independent


    contractors that Defendants employed or used services of, during Plaintiffs entire


    period of employment with Defendants This list must include complete names, last


    known phone numbers and last known addresses.


                                              14
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 57 of 97




          REQUEST NO. 38              All employee income-reporting documents


    submitted by the Defendants to the Internal Revenue Service regarding Plaintiff for


    the period that Plaintiffworked for the Defendant as stated in the Complaint.


          REQUEST NO. 39              Any and all corporate books and records of


    Corporate Defendant and any and all Articles of Incorporation, Certificate of


    Incorporation, annual report forms and/or assumed name filings made by or onbehalf


    of said Defendants.


          REQUEST NO. 40              Any and all wage claims and/or wage-hour


     complaints filed by any of Defendants ’ former or current employees for alleged


    violations of the federal and/or state wage-hourstatutes.


          REQUEST NO. 41.             Any and all settlement agreements, investigative


    reports, court orders, correspondence or other documents related to the disposition of


    any and all wage claims and/or wage-hour complaints filed against the Defendants by


    any of their current or former employees.


          REQUEST NO. 42.             Any and all Responses and documents provided


    by Defendants     to   Requests   for Production,   Requests   for Admissions,   and


    Interrogatories, in any and all wage claims and/or wage-hour claims filed by any of


    Defendants ’ former or current employees for alleged violations ofthe federal and/or


    state wage-hour Statutes.


                                              15
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 58 of 97




          REQUEST NO. 43.            Any and all stipulations of fact and law made by


    Defendants in any and all wage claims and/or wage-hour claims filed by any of

    Defendants’ former or current employees for alleged violations of the federal and/or


    state wage-hom statutes.


          REQUEST NO. 44.            Any and all documents, which depict, embody or


    otherwise reflect the Defendants’ policies, practices, and procedures related to their


    payment of overtime and minimum wages compensation during the relevant time


    period.


          REQUEST NO. 45.           Any and all documents, which depict, embody or


    otherwise reflect the Defendants’ policies, practices and procedures related to its


    grant of vacation time and/or the payment of accrued but unused vacation pay to


    employees during the relevant time period.


          REQUEST NO. 46.           Any and all time cards, time and attendance


    sheets, punch cards and other documents which indicate or reflect the hours worked


    by Plaintiff during the course of her employment with the Defendants.


          REQUEST NO. 47.           All paychecks, W-2 statements, 1099 statements


    and other payroll documents, which reflect the wages, paid to Plaintiff by the


    Defendants during the relevant time period.




                                             16
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 59 of 97




           REQUEST NO. 48.             Any and all documents submitted by the


    Defendant to the United States Department of Labor regarding either agency’s


    investigation and/or audit ofthe Defendants’ wage-hour practices during the relevant


    time period.


          REQUEST NO. 49.              Any and all documents received from the United


    States Department of Labor - Wage- Hour Division, Florida Department of Labor -


    Fair Labor Standards Division, regarding that agency’s investigation and/or audit of


    the Defendants’ wage-hour practices during the relevant time period.


          REQUEST NO. 50.              Any and all job descriptions, specifications or


    other documents which describe or otherwise relate to the functions performed by


    Plaintiff during the course of his employment by the Defendants.


          REQUEST NO. 51.              Any and all documents on which Defendant


    intends to rely at trial to support its affirmative defenses set forth in its Answer to the


    Complaint


          REQUEST NO. 52              Any and all written statements of actual or


    potential witnesses taken by or on behalf ofthe Defendants in this action.


          REQUEST NO. 53              Any written request made to persons to testify in


    this action at trial or deposition, or to provide an affidavit or statement in this action,


    and any written responses to such requests.


                                                17
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 60 of 97




              REQUEST NO. 54.        Any and all documents and/or electronic data


    that identify each workday (including the month, date, and year) in which Plaintiff


    did not perform work duties for Defendants forany part of the work day


    (including, but not limited to, for vacations, personal appointments, personal


    errands, physical fitness, religious observance, family activities).


              REQUEST NO. 55.        Any and all documents and/or electronic data


    which reflects the sale and/or purchase and/or the transfer of funds and/or assets of


    the Defendants during the relative time period.


              REQUEST NO. 56.        Any and all of Defendants' sale agreements


    and/or sale contracts, purchase agreements and/or purchase contracts, business


    sales agreements and/or business sales contracts, and the transfer of fluids and/or


    assets.


          REQUEST NO. 57.            Any and all financial account records (i.e. bank


    account, checking, money market account, etc.) in which the proceeds from the


    sale and/or purchase of any Defendant were deposited, in any sale took place.


          REQUEST NO. 58.            Any and all documents and/or electronic data


    which demonstrate Defendants’ actions were in good faith and they had reasonable


    grounds for believing that they were in compliance with the PLSA.




                                              18
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 61 of 97




           REQUEST NO. 59.              Any and all EEOC charges and/claims filed


     by any of Defendants’ former or current employees for alleged violations of the


     federal and/or state civil rights statutes for theyears 2018, 2019        and 2020.


           REQUEST NO. 60.              Any and all EEOC investigative reports,


     correspondence and other documents related to the disposition of any and all


     discrimination and/or retaliation charges filed against the Defendants by any of

     its current or former employees.


           REQUEST NO. 61.              Please provide any documents and/or


     electronic data and/or telephone records and/or textmessage record and/or other


     correspondence which describe or evidence Defendants’ consultation with any


     attorneys, or any other parties, regarding Defendants’ compliance with the


    FLSA. This request includes, but is not limited to: any letters, emails,


    handwritten notes, tapes, including videotapes or recordings, of oral


     conversations, or verbal notes regarding Defendants’ compliance with the FLSA


     and efforts regarding same.


           REQUEST NO. 62.           Please provide any documents and/or


    electronic data and/or telephone records and/or textmessage records and/or other


    correspondence in regard to the decision to implement any new policies


    regarding time keeping records and/or other provisions required by the FLSA for


                                              19
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 62 of 97




      an employer regarding the Defendants.


            REQUEST NO. 63.          Please provide any documents and/or electronic


      data and/or telephone records and/or textmessage records and/or other


      correspondence in regard to any and all affirmative efforts taken by Defendants


      to comply with the provisions of the FLSA.


            REQUEST NO. 64           Any and all signature cards that name


     Defendants as authorized signatory on any financial account for any entity or


      other third party, for the years 2018, 20 19 and 2020.


            REQUEST NO. 65.            Any and all documents that refer to, reflect,


     or relate to any real property owned by any of the Defendants for the years


     2018, 2019 and 2020.


            REQUEST NO. 66.            Any and all documents evidencing ownership


      of real property in which any of theDefendants currently enjoy a direct or


     indirect beneficial interest.


            REQUEST NO. 67.            Any and all checks, receipts, deeds, or other


     evidence of the sale or transfer of any real property in which any of the


     Defendants had a legal or equitable ownership interest, for the years 2018, 2019


     and 2020


            REQUEST NO. 68.            Any and all lease agreements for real


                                              20
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 63 of 97




     property in which Defendants are the landlord or have a beneficial interest for


     the years 201 8, 2019 and 2020.


            REQUEST NO. 69.           Any and all lease agreements for real property in


     which any of the Defendants are the lessor or lessee for the years 2018, 2019 and 2020.


            REQUEST NO. 70.             All documents referring or pertaining to any


     records of salaries, commissions, bonuses, income from employment, wages, pay


     stubs, dividends, commissions, royalties, allowances, expenses, or other sums of


     money paid to any of the Defendants within for the years 2018, 2019 and 2020.


            REQUEST NO. 71.             Copy of all documents showing a transfer of


     any funds and/or assets from any of the Defendants to anyone else or to any


     business for the years 2018, 2019 and 2020.


            REQUEST NO. 72              Copies of all banking deposits slips for


      Defendants for the years 2018, 2019 and2020.


            REQUEST NO. 73.             All contracts where Defendants are providing


     cleaning and or janitorial services during the years 2018, 2019 and 2020.


            REQUEST NO. 74.             Copies of any and all professional licenses


     held by Defendants for the years 2018,2019 and 2020.


            REQUEST NO. 75              Lease or purchase agreements executed by either


     or both Defendants for office space, real property, office machinery, cleaning


                                                21
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 64 of 97




     supplies, cleaning machines and cleaning utensils.


           REQUEST NO. 76             Documents constituting inventories showing the


     assets of the Corporate Defendant, including the ownership of real property,


     physical property, and office machinery such as copiers and postage meters,


     cleaning machines, cleaning utensils and cleaning supplies.


           REQUEST NO. 77.            All internal corporate documents for the


     Corporate Defendant describing the relationship that it has with any and all of


     the corporate entities listed in paragraphs 9, 1 1 and 12 of the Complaint.


           REQUEST NO. 78.            Promotional documents and materials, including


     but not limited to brochures, summaries, advertisements and copies of web pages


     in which the Corporate Defendant describes services available to its clients and


     customers that are in fact provided by either one or more of the corporate entities


     listed in paragraphs 9, 11 and 12 of the Complaint.


           REQUEST NO. 79.            Employee and/or Independent Contractor


     roosters for the Corporate Defendant during the period of Plaintiff’s


     employment.


           REQUEST NO. 80.            Documents sufficient to allow Plaintiff to readily


     identify the officers and directors for the Corporate Defendant during the entire


     period of Plaintiff s employment.


                                             22
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 65 of 97




            REQUEST NO. 81.          Articles of incorporation, and amendments to


     those articles for the Corporate Defendant.


            REQUEST NO. 82.          All documents showing Defendant’s policies and


     procedures on sex and pregnancy discrimination.


            REQUEST NO. 83.          Each and every document that states the grounds


     for Plaintiff s firing.


            REQUEST NO. 84.          All communications or other documents showing


     explanations given for Plaintiff s separation from employment, including

     communications to employees or third parties.


            REQUEST NO. 85.          Copies of all W-2s and 1099s issued by


     Defendants in 2018, 2019 and 2020.


            REQUEST NO. 86.          Copies of all invoices for cleaning services


     provided by the Defendants in 2018, 2019 and 2020.


            REQUEST NO. 87.          Copies of all contracts for cleaning services


     which were in force during 2018, 201 9 and 2020.


           REQUEST NO. 88.           Copies of all contracts with, invoices issued to

     and payments received from Hillcrest Country Club No. 1 Condominium Inc.,


    Hillcrest Country Club No. 2 Condominium Inc., Hillcrest Country Club No. 3


     Condominium Inc.; Hillcrest Country Club No. 4 Condominium Inc., Hillcrest


                                            23
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 66 of 97




     Country Club No. 5 Condominium Inc.; Hillcrest Country Club No. 6

     Condominium Inc., Hillcrest Country Club No. 7 Condominium Inc.; Hillcrest

     Country Club No. 8 Condominium Inc.; Hillcrest Country Club No. 9

     Condominium Inc.; Hillcrest Country Club No. 10 Condominium Inc., Hillcrest

     Country Club No. 1 1 Condominium Inc.: Hillcrest Country Club No. 12

     Condominium Inc.; Hillcrest Country Club No. 13 Condominium Inc; Hillcrest

     Country Club No. 14 Condominium Inc., Hillcrest Country Club No. 15

     Condominium Inc., Hillcrest Country Club No. 1 6 Condominium Inc.; Hillcrest

     Country Club No. 17 Condominium Inc.; Hillcrest Country Club No. 18

     Condominium Inc.; Pines Ford Dealership; Pines Nissan Dealership; Eye

     Surgery Clinic; Midtown and United during 2018, 2019 and 2020.

           REQUEST NO. 89.             All Documents, not produced in response to


     any of the foregoing requests, you reasonably anticipate You will introduce or

     otherwise use at any trial in this action.




                                                  24
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 67 of 97




                                         Respectfully Submitted,


                                         /s/ Anthony V. Falzon
                                         ANTHONY V. 1 ALZON, ESQUIRE
                                         Fla. Bar No. 69167
                                         ANTHONY V. FALZON P.A.
                                         12000 Biscayne Boulevard, Suite 100
                                         Miami, FL 33181
                                         Tel: (786) 703 4181
                                         Fax: (786) 703 2961
                                         E-Mail: tony@anthonyfalzon-law.com


                                         Counselfor the Plaintiff




                            CERTIFICATE OF SERVICE


           I HEREBY CERTIFY a true and correct copy ofthe foregoing was served on


     the Defendant with the Complaint.


                                         /s/Anthony V. Falzon
                                         ANTHONY V. FALZON




                                         25
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 68 of 97




                           FORMAT FOR PRODUCTION OF ESI


           These instructions pertain to the format ofproduction for electronically stored
     information (“ESI”). ESI should be produced in a format consisting of TIFF image
     files, text files, and load files. Certain materials, set forth below, must be produced
     in native format with appropriate corresponding TIFF slip sheets and entries in the
     load file. If you have any questions about the formation Reproduction of ESI, we
     are available to meet and confer prior to the deadline for your response to these
     discovery requests.


           TIFF Image Files:           Unless specified in the “Exceptions and Natives”
     section below, all ESI will be produced as a single-page black and white Group IV
     TIFF image files of at least 300 dpi resolution. The page size shall be 8.5 x 11
     inches unless, in the reasonable judgment of the producing party, a particular item
     requires a different page size. Each image file will use the Bates number of the
     page as its unique file name.    Original document orientation as displayed in the
     native file should be maintained in the TIFF image (e.g. portrait to portrait and
     landscape to landscape). ESI should be processed and image files created so that
     all hidden text (eg. tracekd
     changes) is displayed in the TIFF image. All TIFF images shall be branded with
     that page’s Bates number, using a consistent font type and size. Reasonable efforts


                                              26
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 69 of 97




     should be taken to ensure that Bates numbers do not obscure any part of the
     underlying images.


              Text Files:   Eachdocument shall be accompanied by asingle, multipage text
     file containing all of the text for that item, not one text file per page. Each text file
     shall be named using the Bates number of the first page of the corresponding
     production item. The text of each ESI item shall be extracted directly from the ESI
     native file. To the extent that is not technically possible (eg. the underlying native
     file is an image file), the text for each ESI item shall be generated by applying
     optical character recognition (“OCR”) technology to the native file.           If text is
     redacted, the corresponding text file may be generated by applying OCR technology
     to the redacted TIFF image file.


              Load Files: All ESI will be produced with Concordance image and data load
     files.    Parent-child relationships for all ESI (eg. the association between an
     attachment and its parent email) must be preserved.         The data load file should
     include fields populated with the appropriate metadata and production information
     for the ESI being produced, including without limitation: BegBates, EndBates,
     BegAttach, EndAttach, PgCount, Custodian, FileSize, HashValue. NativeFileLink.
     FileExtension, DateSent (mm/dd/yy), LastModDate, TimeSent (hh: mm AM/PM),
     DatcRcccivcd, TimeReceived, To, From, CC, BCC, DateCreated, TimeCreated,
     F ileName, Subject, TextPath, Application, Importance (for importance or sensitivity
     of messages or calendar items), MessagelD, ThreadID, Title, and Author. If any
     files are redacted, a field should be added to the data load file so indicating.


              Exceptions and Natives:         Any presentation files (eg. MS Power Point)
     and spreadsheet files (eg. MS Excel) shall be produced in their native format along
     with the a Bates-numbered placeholder TIFF image ofthe file. Any audio files (eg.
     .mp3, .wav, etc) and video files (eg. .mpeg, .avi, etc) shall be produced in their
     native format.    The requesting party reserves the right to also make reasonable
     requests for the production of other native files.


              To the extent of any response to discovery requests, requires production of
     ESI contained in a database application or file (eg. MS Access, SQL, SAP,
     FileMaker, etc) in lieu of producing the database, the producing party may produce
     reports from die database. Upon review of the reports, the requesting party may
     make reasonable requests for additional information, including without limitation,


                                               27
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 70 of 97



     information necessary to understand the database scheme, codes, or abbreviations,
     and to request reports in different formats. If you anticipate producing information
     from a database, we are available to meet and confer in advance of your producti
                                                                                      on
     regarding a reasonable form of production.


           All photographs and similar image files shall be produced in full-color TIFF
     images. Alternatively, they may be produced in black and white TIFF images, but
     the requesting party reserves the right to request full-color images at a later time.


          If any file that is to be produced in its native format is password protected,
    the password must be supplied.




                                            28
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 71 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 72 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 73 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 74 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 75 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 76 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 77 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 78 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 79 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 80 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 81 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 82 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 83 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 84 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 85 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 86 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 87 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 88 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 89 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 90 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 91 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 92 of 97
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 93 of 97
FilingCase 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 94 of 97
       # 132341367  E-Filed 08/10/2021 09:15:50 AM


                                                          IN THE CIRCUIT COURT OF THE
                                                          SEVENTEENTH JUDICIAL CIRCUIT, IN
                                                          AND FOR BROWARD COUNTY,
                                                          FLORIDA

                                                          CASE NO.: 21-014176


        YALEISY ROMAN RAMIREZ,

               Plaintiff,

        v.

        ABC INTERNATIONAL CLEANING SERVICES INC.
        a Florida for Profit Corporation; and
        PANAGIOTI A/K/A PETER XYDIS, an individual,

               Defendants.
                                                    /

                    DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                           TO RESPOND TO PLAINTIFF’S COMPLAINT

               The Defendants, named as ABC INTERNATIONAL CLEANING SERVICES INC.

        (“ABC”) and PANAGIOTI A/K/A PETER XYDIS (“Mr. Xydis”) (collectively, the

        “Defendants”), hereby move this Court for an extension of time, up to and including Tuesday,

        August 24, 2021, within which to file their response to the Complaint filed by Plaintiff, YALEISY

        ROMAN RAMIREZ (“Plaintiff”), and state as follows:

               1.      On or about July 13, 2021, Plaintiff filed a Complaint against Defendants. Absent

        an extension of time, and assuming that service of process was properly accomplished on

        Defendants, Defendants’ response is due to be served on August 10, 2021. 1




               1
               By filing this Motion, Defendants do not waive and expressly preserve any objection they
        may have to the method of service of process.
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 95 of 97




          2.      Defendants need additional time to prepare a response to Plaintiff’s Complaint.

   Accordingly, Defendants respectfully request an extension of time, up to and including Tuesday,

   August 24, 2021, within which to file their response to Plaintiff’s Complaint.

          3.      On August 9, 2021, counsel for the Defendants contacted counsel for Plaintiff to

   determine whether she would agree to the requested extension of time. Plaintiff’s counsel

   graciously agreed to the requested extension.

          4.      Defendants do not seek the requested extension for purposes of unnecessary delay

   in this case and no prejudice will result from the granting of the requested extension.

          WHEREFORE, the Defendants, named as ABC INTERNATIONAL CLEANING

   SERVICES INC. and PANAGIOTI A/K/A PETER XYDIS, respectfully request that this Court

   grant an extension of time, up to and including Tuesday, August 24, 2021, within which to file

   their response to the Complaint filed by Plaintiff, YALEISY ROMAN RAMIREZ, along with

   such other relief as this Court deems just and proper.

                                CERTIFICATION OF CONFERRAL

          I hereby certify that counsel for the movant has conferred with counsel for the Plaintiff

   concerning the relief requested in this motion in a good faith effort to resolve the issues. Plaintiff

   has no objection to the requested extension of time.


   DATED this 10th day of August 2021.                    Respectfully submitted,

                                                          LITTLER MENDELSON, P.C.
                                                          Wells Fargo Center
                                                          333 S.E. 2nd Avenue, Suite 2700
                                                          Miami, Florida 33131
                                                          Tel: (305) 400-7500
                                                          Fax: (305) 603-2552

                                                          By: /s/ Stefanie M. Mederos
                                                          Stefanie M. Mederos, Esq.
                                                          Florida Bar No.: 12041
                                                     2
Case 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 96 of 97




                                                        E-mail: smederos@littler.com
                                                        Secondary: ccano@littler.com
                                                        Alan Persaud, Esq.
                                                        Florida Bar No.: 1009883
                                                        E-mail: apersaud@littler.com
                                                        Secondary: btapia@littler.com

                                                        COUNSEL FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of August 2021, I electronically filed the foregoing

   document with the Clerk of the Court using the Florida Courts E-Filing Portal system. I also certify

   that the foregoing document is being served on all counsel of record or pro se identified on the

   attached Service List via transmission of notices of Electronic Filing generated by the Florida

   Courts E-Filing Portal or in some other authorized manner.

   Anthony V. Falzon, Esq.
   Florida Bar No.: 69167
   ANTHONY V. FALZON, P.A.
   12000 Biscayne Boulevard, Suite 100
   Miami, FL 33181
   Tel: (786) 703-4181
   Fax: (786) 703-2961
   E-Mail: tony@anthonyfalzon-law.com

   Counsel for Plaintiff


                                                 BY:    /s/ Stefanie M. Mederos
                                                        Stefanie M. Mederos, Esq.




                                                    3
FilingCase 0:21-cv-61743-RAR Document 1-2 Entered on FLSD Docket 08/20/2021 Page 97 of 97
       # 132416909  E-Filed 08/10/2021 06:16:05 PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE21014176        DIVISION 18       JUDGE Fabienne Fahnestock

      Yaleisy Roman Ramirez
      Plaintiff(s) / Petitioner(s)
      v.
      ABC International Cleaning Services, Inc., et al
      Defendant(s) / Respondent(s)
      ____________________________/

                                               AGREED ORDER

      THIS MATTER having come before the Court on the Unopposed Motion of the Defendants seeking an

      extension of time to respond to Plaintiff’s Complaint and the Court, having been advised of the

      agreement of counsel, and being otherwise duly advised in the premises, it is hereby

      ORDERED AND ADJUDGED as follows:

      The Motion is hereby GRANTED. Defendants shall have an extension of time, up to and including

      Tuesday, August 24, 2021, to respond to Plaintiff’s Complaint.

      DONE and ORDERED in Chambers, at Broward County, Florida on 08-10-2021.


                                                                    CACE21014176 08-10-2021 4:27 PM
                                                               Hon. Fabienne Fahnestock
                                                                   CIRCUIT JUDGE
                                                           Electronically Signed by Fabienne Fahnestock
      Copies Furnished To:
      Alan Persaud , E-mail : apersaud@littler.com
      Alan Persaud , E-mail : btapia@littler.com
      Anthony Vincent Falzon , E-mail : tony@anthonyfalzon-law.com
      Anthony Vincent Falzon , E-mail : assistant@anthonyfalzon-law.com
      Stefanie M. Mederos , E-mail : ccano@littler.com
      Stefanie M. Mederos , E-mail : smederos@littler.com
